COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 WILLIAM R. BARRON,                                               No. 08-07-00240-CV
                                                  §
                          Appellant,                                  Appeal from
                                                  §
 v.                                                                327th District Court
                                                  §
 JULIA PORTMAN,                                                 of El Paso County, Texas
                                                  §
                          Appellee.                                 (TC # 2004-1752)
                                                  §

                                   MEMORANDUM OPINION

          This appeal is before the Court on its own motion for determination of whether it should be

dismissed for want of prosecution. Finding that Appellant has failed to file a brief, we dismiss the

appeal.

          This Court possesses the authority to dismiss an appeal for want of prosecution when

appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no writ). The Court has granted Appellant several extensions of time

in which to file his brief. After giving Appellant a final sixty day extension to April 18, 2008,

Appellant filed a motion on April 18, 2008 to consider the appeal on the record alone. We denied

that motion. The Court then notified Appellant by letter that it appeared he no longer wished to

prosecute the appeal because he had not filed his brief or a motion for extension of time by the due

date. We further informed Appellant of our intention to dismiss the appeal unless he could show

within ten days grounds for continuing the appeal. Appellant has not filed his brief, a motion for

extension of time, or any response to the Court’s inquiry. We see no purpose that would be served
by declining to dismiss this appeal at this stage of the proceedings. Pursuant to TEX .R.APP .P. 42.3(c)

and 38.8(a)(1), we dismiss the appeal for want of prosecution.


June 30, 2008
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
(Chew, C.J., not participating)